Citation Nr: 1133605	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-39 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for PTSD with a 50 percent evaluation effective January 11, 2006.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing is of record.  

The Veteran requested a total disability rating based upon individual unemployability (TDIU) during the pendency of the appeal of the initial rating assigned for his service-connected PTSD.  See June 2007 statement in support of claim.  At the time of his filing, he specifically indicated that he was seeking entitlement to a TDIU because he had three stent implants in 1999 for clogged arteries, had both shoulder rotator cuffs repaired in 2000 and 2001, had been treated for PTSD since January 2006, had a right knee replacement in September 2006, and had surgery on May 10, 2007 for a clogged stent where they put a stent inside the clogged one.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the RO denied the Veteran's claim for TDIU in a January 2008 rating decision.  The Veteran did not appeal, and the January 2008 rating decision is final.  Thus, the Board does not have jurisdiction over the TDIU claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although TDIU is best analyzed as part of a claim for increased compensation, bifurcation of the claim between TDIU and increased rating is generally within the Secretary's discretion).

FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; there is no evidence of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, and not higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted pursuant to 38 C.F.R. § 4.130, DC 9411 with a 50 percent evaluation effective January 11, 2006.  See June 2006 rating decision.  The only argument advanced in support of his claim for an increased initial evaluation was made at the time of his May 2011 hearing.  

The Veteran testified that he is entitled to a rating in excess of 50 percent because he has been divorced four times, has no close relationships with females, has no close relationships with any significant friends, he is not close to his mother or his children, he does not belong to any organizations or Veteran's groups, and he does not do much of anything on a daily basis beyond hanging around his house.  The Veteran reported that his day is spent watching television, sleeping, waking up, and eating such that he is not happy with the quality of his life.  He indicated that he does grocery shop, but just goes in and out of the store, and that he needs to take medication to aid with sleep, of which he gets a total of approximately six hours per night, on and off.  The Veteran denied having any suicidal thoughts but he reported flashbacks and depression.  He indicated that he is able to get out of bed every day but that he can go two to three days without showering and without caring.  He also reported that sometimes he does not eat and other times he overeats, and that sometimes he drinks a lot of alcohol and other times he does not drink at all.  See May 2011 hearing transcript.

The Veteran reported that he retired from the Post Office in 2004, after which he worked at a golf course and drove a limousine, but could not do it anymore such that the last time he worked was sometime in 2005.  He asserted that he does not like being around people and feels safe when he is by himself such that he has always isolated himself.  The Veteran indicated that he went to group therapy at the VA and met 11 other Vietnam veterans who still get together, which he did for a while but then he found he could not do it and stopped going.  He reported that he has nightmares, paces around his house, is always anxious, and that he is sad.  Id.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2010).

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The evidence in this case consists of VA treatment records and two VA compensation and pension (C&P) examination reports.  At this juncture, the Board notes that the Veteran attended "Understanding PTSD Group" between April 2006 and June 2006, "Stress Management Group" between June 2006 and September 2006, "Anger Management Group" between November 2006 and January 2007, and "Present Centered Group" between February 2007 and April 2007.  During each session of every group, it was noted that the Veteran presented for session alert and oriented; consistent eye contact; well-groomed, dressed casually in work clothes; affect consistent with content; attention, concentration and memory all grossly intact (not tested); no evidence of current intoxication, abnormal startle in session, psychomotor abnormalities, or psychosis; and no reported suicidal or homicidal ideation.  See PTSD clinic notes.  No Global Assessment of Functioning (GAF) scores were assigned.  Id.  

The Veteran was seen on January 11, 2006 for scheduled medication management and psychotherapy follow up visit for 20 minutes.  He reported that "I'm not doing too bad."  The Veteran indicated that he had been feeling fairly well recently but felt a little jittery after taking the second Bupropion, though he was otherwise in better spirits.  He said his problem now was that he was sleeping poorly due to waking up after a few hours and not being able to go back to sleep.  He said he noticed that he was doing well with sleep and not sedated during the day when he was on half Mirtzapine plus the Bupropion.  The Veteran indicated that his appetite was "cut down now" and that he was eating well.  His energy level had been good and his interest in activities was "a little better."  Libido was still low.  Mental status examination revealed that he was neatly and appropriately dressed, well-groomed, and with good eye contact.  Manner was appropriate, state of consciousness was alert, and there were no motor activity abnormalities, to include psychomotor agitation/retardation, tics or tremors, and no speech abnormalities in that rate, volume, tone and prosody were normal.  The Veteran was fully oriented to time, place and person and memory was intact.  Attention/concentration were noted to be distractible but redirectable.  The Veteran reported that his mood had been good and he appeared euthymic.  Affect had full range and was congruent to mood.  There was no suicidal/homicidal ideation; assaultive ideation; delusions, obsessions or ruminations; feelings of worthlessness/helplessness; or feelings of hopelessness.  The Veteran indicated that he continued to have intrusive thoughts about the war and believed he would always have them.  He reported that the feelings of hopelessness were happening "very rarely."  There were no abnormalities of thought process and it was logical and goal oriented.  There were no dissociative phenomenon or flashbacks and the Veteran said he had not had any of the episodes of thinking he had seen something and when looking again there was nothing there.  Insight and judgment were both intact.  Axis I diagnoses of recurrent major depressive disorder and consider anxiety disorder NOS and/or PTSD were made and a GAF score of 59 was assigned.  See mental health note; see also mental health outpatient note (establishment of mental health treatment plan).  

The Veteran underwent a mental health services biopsychosocial assessment on January 23, 2006, at which time he noted that he had been married four times.  He indicated that he was retired from his work at the Post Office, where he had been for 25 years, and was working part-time as a limo driver.  More specifically, the Veteran reported that he had retired from the Post Office because of medical reasons.  The Veteran indicated that he was living with his wife, who was a major social support, and that he spent his leisure time playing golf and on the computer.  The Veteran reported experiencing intrusive thoughts several times a week; distressing dreams regularly, though he denied a pattern (sometimes will have them a couple times a week and then will not have any for a week or two); flashbacks; psychological distress to triggers (whenever he has the thoughts he distances himself from others and withdraws); physiological reactivity to triggers (heart pounding and sweating) a couple times a week; avoidance of situations/activities that are reminders of the trauma (he avoids war games, festivities such as the 4th of July, guns, violence, arguing, watching the news, and reading the newspaper); detachment (feels close to some people/not close to anyone anymore; impaired relationships; married four times; works to communicate with wife; runs away); restricted affect (some loss of emotion); foreshortened future; sleep disturbance (though sleeping better on medication, five hours per might, but cannot fall back to sleep after dreams); irritability; hypervigilance and exaggerated startle response; depressed mood; diminished pleasure/interest; psychomotor agitation; fatigue/loss of energy; and thoughts of death (in that he wonders if this is it and this is what it is all about); and excessive anxiety and worry.  The Veteran denied an inability to remember important aspects of the trauma; anhedonia; difficulty concentrating (in that he had had problems as a child and there had been no change); change in weight/appetite; feelings of worthlessness/excessive guilt; panic attacks since 2004; and thoughts of suicide.  Mental status examination revealed that the Veteran was withdrawn but not uncooperative/unreliable, unkept, or hyperactive/agitated.  There was no motor retardation or abnormality, and no hallucinations.  The Veteran reported disorientation (in that he sometimes has no idea where he is) and immediate memory impairment but he denied any impairment in judgment, thought pattern or thought content.  The examiner noted that mood was sad/depressed and flat/constricted.  The Axis I diagnoses were PTSD, major depressive disorder (MDD) and Generalized Anxiety Disorder (GAD).  No GAF score was assigned.  See mental health E&M note.  

The Veteran also met with someone at the PTSD clinic on January 23, 2006 for a face-to-face, 60 minute assessment.  The Veteran was alert and oriented times three with no evidence of intoxication or psychosis.  He denied suicidal and homicidal ideation.  A 40 minute assessment was conducted on January 27, 2006 and the same findings were made.  A GAF score of 55 was assigned on February 6, 2006.  See mental health notes.  

The Veteran was seen on March 31, 2006 for scheduled medication management and psychotherapy follow up visit.  The visit lasted 30 minutes and the Veteran indicated that he was recovering from a virus.  He reported that sleep had been "really good" and that, other than the virus, all had been well.  The Veteran indicated that he had continued working as a limo driver and said he had good energy level and interest in activities prior to getting sick.  Mental status examination revealed that he was neatly/appropriately dressed, well groomed, and made good eye contact.  Manner was appropriate and the Veteran was alert.  There were no motor activity abnormalities or psychomotor agitation/retardation, tics or tremors.  Speech was of normal rate, volume, tone and prosody and the Veteran was fully oriented to time, place and person.  Memory was intact but the Veteran was noted to be distractible, though redirectable.  The examiner noted that the Veteran's mood appeared euthymic and that he had full range of affect with congruent mood.  The Veteran denied suicidal/homicidal ideation, assaultive ideation, delusions/obsessions/ruminations, and feelings of worthlessness, helplessness and/or hopelessness.  He indicated that he still had intrusive thoughts about the military that he was trying to accept and continued to have episodes when he thinks he has seen something and he realizes there is nothing there, but thought process was noted to logical and goal oriented, there were no dissociative phenomenon or flashbacks, and judgment and insight were intact.  Axis I diagnoses of recurrent MDD and consider anxiety disorder NOS and/or PTSD were made and a GAF score of 60 was assigned.  See mental health note.  

The Veteran underwent a VA C&P initial evaluation for PTSD examination on June 5, 2006, at which time his claims folder and medical records were reviewed.  In pertinent part, it was noted that the Veteran was living in a home that he had owned for about four years and lived there with his wife of about four years.  This was his fourth marriage.  He had two adult children, a son and a daughter.  He was currently unemployed and reported that he had retired from the Post Office in May 2004 due to medical problems associated with his shoulders and right knee.  He reported that he had had three part-time jobs since then, but none had lasted.

The examiner reported that review of the Veteran's Providence VA Medical Center (VAMC) treatment notes indicated that he was initially seen for mental health services in July 2005.  At that time, he came into the Interim Care Clinic requesting treatment for depression and feeling disconnected from other people.  At that time he reported that he had been in non-VA psychiatric treatment five or six years ago and had been on trials of Zoloft and Buspar.  He was seen for a comprehensive mental health assessment in September 2005, at which time he was noted to have a history of depression with an anxiety component and symptoms of PTSD.  He presented with depressed mood, increased anxiety, lethargy, anhedonia, impaired sleep, and passive suicidal ideation.  The Veteran identified being triggered by news about the war in Iraq and reported nightmares, flashbacks and intrusive thoughts of his military experiences.  There was no indication of any acute symptoms of psychosis, mania, or suicidal or homicidal ideation.  The impression at that time was a recurrent, moderate major depressive disorder and rule outs were indicated for anxiety disorder, NOS, and PTSD.

The examiner indicated that the Veteran followed for medication management with Dr. Garcia, who noted the recurrent major depressive disorder and suggested that an anxiety disorder, NOS, and/or PTSD be considered.  He was last seen by Dr. Garcia on January 11, 2006, at which time he was assigned a GAF score of 59.  Dr. Garcia referred the Veteran to the PTSD clinic and he was seen for comprehensive PTSD assessment on January 23, 2006.  This assessment indicated that he was thoroughly assessed for PTSD and met full criteria for this condition.  He also met full criteria for major depressive disorder and generalized anxiety disorder.  At that time, a GAF score of 55 was noted.  The Veteran was assigned treatment in the PTSD clinic and in April 2006, began attending the Understanding PTSD educational group, which he had been attending on a weekly basis.

The Veteran reported that he had worked as a letter carrier for the Post Office for 25 years.  Overall, he liked that job and would have liked to stay in it but physically could no longer do it because of his shoulder and knee injuries.  After taking a medical retirement in May 2004, the Veteran tried to work part-time at a golf course for five weeks, but left because they were asking him to work too many hours and he felt uncomfortable about having to work around other people as he was accustomed to mostly working alone as a letter carrier.  He tried doing a painting job for about one week, but found this to be physically difficult and he did not like the work.  He then drove a limousine for six months, but had difficulty with the late night hours and even though he wanted a part-time job, they often asking him to work 40 to 50 hours per week.  Because of these failures, the Veteran stopped looking for part-time work and stated that he had little motivation or energy.  He reported that he spent much of his time watching TV by himself in his cellar or on the computer by himself, and sometimes he cuts the grass in his yard.  Overall, he is "very bored."  He reported that he used to be an avid golfer and enjoyed watching golf on television, but has not lost all interest in it and stated, "now I could care less."  

The Veteran described his relationship with his current wife as "not good" and reported that they had no sex life at all.  He stated that he had always had problems in relationships including romantic relationships, friendships, and family relationships, and he felt most comfortable by himself.  The Veteran described himself as being sad most of the time.  He reported that his first marriage lasted for four years, later a second marriage lasted for 11 years, a third marriage lasted for six months, and his current marriage had lasted for four years.  He described himself as not being close to anyone, including his children.  He occasionally saw his mother and siblings, usually on holidays, but he had one brother he had sometimes helped with odd jobs.  The Veteran reported that he did not like to go out; he and his wife do not go out together and, in general, he preferred not to go anywhere.  

In pertinent part, PTSD assessment revealed that as to criterion B (re-experiencing), the Veteran reported that he frequently had intrusive thoughts of his experiences in Vietnam, particularly the feeling of an impending attack and the fear he felt when he thought he was going to die.  He sometimes experienced this fear once or twice a week and sometimes he would not experience it for a few weeks, though he had not identified a clear pattern.  His thoughts were triggered by hearing helicopters and sometimes by heat and rain.  He also found that specific smells, such as smoke and things that smell like gunpowder, will bring back intrusive thoughts of Vietnam.  The Veteran was also bothered by nightmares and described frequent anxiety dreams when he is trying to run and get away and woke up with his heart racing.  He reported that in the past, he would remember dreams rarely, but since he had been sleeping better on medication, he actually had more disturbing dreams and was not sure if the extra sleep was worth it because he did not feel rested.

In regards to criterion C, avoidance and numbing, the Veteran indicated that, in general, he had put a lot of effort into trying to avoid thoughts, feelings and conversations.  He felt that it had been harder to avoid intrusive thoughts recently because he was "not staying busy enough."  He felt that PTSD group treatment had been helping so far, but he did not feel comfortable talking in group.  The Veteran indicated that he had never talked to his wife about his Vietnam experiences and that he avoided certain reminders.  He reported that he hates the 4th of July and always goes down into his cellar if anyone is setting off fireworks.  The Veteran was also very saddened by Memorial Day and typically goes to the Veterans cemetery to visit the graves of friends who died in Vietnam, as well as his father's and stepfather's graves.  The Veteran stated that he generally felt unable to feel love and affection for others and was quite isolated from others and preferred not to socialize.  He stated that the only thing he enjoyed doing at all was cutting the grass and keeping his vegetable garden, and had lost interest in most other things.  

In regards to criterion D, hyperarousal, the Veteran reported that before he was on his current medication, he would typically sleep four to five hours and was always awake at 3am and would stay awake the rest of the day.  With his medication, he was able to sleep about six hours, but found he was more disturbed by nightmares and anxiety-related dreams.  He also reported that in the past he had difficulty with his temper and would get into a lot of fights and arguments.  He managed this now by avoiding confrontations completely and stated that he could not tolerate any arguing or confrontations and preferred to isolate himself from others.  In general, he only felt safe when he was down in his cellar with his dogs.  He often thought that he could hear someone who might be breaking into his home or thought he could see the silhouette of someone watching him, and in general he was quite hypervigilant.  He felt uncomfortable going out at all and tended to feel panicked if he was in a crowd.

The Veteran described himself as feeling depressed all of the time, which had been going on for many years.  He stated that even when he had had brief experiences of being happy, such as when he met his current wife, he will then "find a way to withdrawal" and cannot sustain feelings of happiness or closeness to others.  He stated that he felt he ate "constantly," even when he was not hungry, and reported gaining 20 to 25 pounds since leaving work.  The Veteran always felt fatigued and believed that the sleep he was getting was not helping him to feel rested.  He frequently feels hopeless and indicated passive suicidal ideation making statements such as "if I didn't wake up in the morning I wouldn't care."  He indicated no suicidal intent.  The Veteran also experienced panic feelings if he was in a crowd or heard fireworks, but denied ever having untriggered panic attacks.

The Veteran reported that he drank very little alcohol and had maybe two drinks a week.  He had found that alcohol always made his depression worse and, therefore, avoided it.  He denied any drug use.  

Mental status examination revealed that the Veteran presented as casually dressed and groomed and appeared his chronological age.  He was on time for the appointment and provided his own transportation.  The Veteran made eye contact and was generally appropriate and cooperative, but presented as quite depressed and anxious, which was consistent with his described mood.  The rate, volume and articulation of his speech were normal, his thought process was generally logical, and the content was appropriate to the examination.  He indicated some mild auditory or visual hallucinations associated with severe hypervigilance, but did not indicate symptoms that would suggest a psychotic disorder.  The Veteran experienced passive suicidal ideation without intent, urge or plan and did not experience homicidal ideation and avoided conflicts and confrontations with others as much as possible.

Regarding cognitive functioning, the Veteran was fully oriented to the date, year and day of the week.  He had no difficulty spelling the word "world" backwards and could count down from 100 by serial sevens, going down seven levels making one error.  His abstract reasoning was generally intact, but he indicated difficulty with focus and attention.  His remote memory was intact and he was able to recall three out of four words after a brief intervening task.  The Veteran was able to remember the fourth word when a hint was provided.  All things considered, the examiner recommended that the Veteran be rated as competent for VA purposes.  He stated that his wife took care of all the bills but, in general, he was able to keep up with things at home and did not miss any appointments.  

Axis I diagnoses of PTSD; major depressive disorder, recurrent, moderate to severe; and generalized anxiety disorder were made and a GAF score of 50 was assigned.  The examiner noted in summary that the Veteran presented with symptoms that were consistent with PTSD, as well as with recurrent major depressive disorder and a generalized anxiety disorder.  It was the examiner's opinion that the Veteran's PTSD was associated with his exposure to combat-related trauma in Vietnam and that his depressive and other anxiety symptoms were more than likely as not associated with his chronic PTSD.  Overall, PTSD and depressive symptoms caused serious impairment in social and occupational functioning.  The Veteran had been married four times and indicated very little communication or closeness with his current wife.  He did not have friendships, was not close to other family members, and typically detached and isolated himself from others, spending most of his time alone down in his cellar.  He did not feel comfortable going out anywhere and did not feel safe anywhere other than in his cellar with his dogs.  

The examiner also noted that the Veteran left work in May 2004 due to physical symptoms that prevented him from continuing as a letter carried with the Post Office after 25 years of service.  He tried three other jobs since then but had difficulty working around other people or having to work late or long hours and was unemployed at the time of the examination.  He typically felt tired and had little motivation or interest in things.  The Veteran's depression had been significantly exacerbated by chronic pain and loss of physical functioning that required him to leave his job and made it difficult for him to maintain physical activity.  See VA C&P examination report.  

The Veteran was seen for a scheduled medication management and psychotherapy follow up visit on July 3, 2006, at which time he reported he was "just ok, that's all."  The Veteran indicated that he had been having restless sleep for five to six hours and had a lot of dreams.  He reported that he is "always tired" during the day and felt he was not getting much rest at night.  The Veteran indicated that he was feeling "blah" and had little interest in things.  His anxiety had increased and he anticipated having a difficult time with the fireworks, adding that he would probably spend the night in the cellar.  It was noted that he had quit working in April.  Mental status examination revealed that he was neatly and appropriately dressed, well-groomed, and made good eye contact.  Manner was appropriate, state of consciousness was alert, and there were no motor activity abnormalities, to include psychomotor agitation/retardation, tics or tremors, and no speech abnormalities in that rate, volume, tone and prosody were normal.  The Veteran was fully oriented to time, place and person and memory was intact.  Attention/concentration were noted to be distractible but redirectable.  The Veteran reported that his mood had been "blah" and he appeared somewhat dysphoric.  Affect had full range and was congruent to mood.  There was no suicidal/homicidal ideation; assaultive ideation; delusions, obsessions or ruminations; feelings of worthlessness/helplessness; or feelings of hopelessness.  The Veteran indicated that he continued to have intrusive thoughts and nightmares about his military experience and stated that he was enjoying the PTSD groups and was finding them very helpful.  There were no abnormalities of thought process and it was logical and goal oriented.  There were no dissociative phenomenon or flashbacks and insight and judgment were both intact.  Axis I diagnoses of recurrent MDD and consider anxiety disorder NOS and/or PTSD were made and a GAF score of 56 was assigned.  See mental health note.  

The Veteran was seen on August 16, 2006 for a scheduled medication management and psychotherapy follow up visit, at which time he reported that he was "so, so" in general and said he had bad days.  When asked as to what those may have in common, he identified the lack of sleep the night before.  The Veteran reported that he had difficulty sleeping daily and probably had more bad dreams at that time than ever before.  He indicated that it might be related to going to group therapy and "bringing more things out."  The Veteran reported that some nights were worse than others and those are the ones that precede the bad days.  He indicated that the dreams are about "the same old Vietnam stuff" and said he often feels that he is still there.  The Veteran reported that he likes the group and plans to continue.  He noted that his energy level and interest in things had been poor and added that he found himself getting lazier.  The Veteran denied having any difficulties with appetite.  Mental status examination revealed that he was neatly and appropriately dressed, well-groomed, and with good eye contact.  Manner was appropriate, state of consciousness was alert, and there were no motor activity abnormalities, to include psychomotor agitation/retardation, tics or tremors, and no speech abnormalities in that rate, volume, tone and prosody were normal.  The Veteran was fully oriented to time, place and person and memory was intact.  Attention/concentration were noted to be distractible but redirectable.  The Veteran reported that his mood had been "kind of like, like I'm just existing" and appeared somewhat dysphoric.  Affect had full range and was congruent to mood.  There was no suicidal/homicidal ideation; assaultive ideation; or delusions, obsessions or ruminations.  The Veteran indicated that he had intrusive thoughts and nightmares about service and that he had noticed increased difficulty in staying on task or enjoying things.  He said he had been feeling hopeless and helpless and said he had times during the day when he felt sad, which happened daily.  There were no abnormalities of thought process and it was logical and goal oriented.  There were no auditory, visual, tactile, and/or gustatory hallucinations but the Veteran reported having flashbacks in which he could "see myself being back in the same situation I was in there."  Insight and judgment were both intact.  Axis I diagnoses of recurrent MDD, PTSD, and consider anxiety disorder NOS were made and a GAF score of 56 was assigned.  See mental health note.  

The Veteran was seen for 15 minutes on April 24, 2007 to review his participation in the PTSD group module that ended that day.  It was noted that he had been a consistent participant in the Phase I PTSD group series consisting of three 12-week modules: understanding PTSD, stress management and anger management, and in the Phase II present centered process group which met bimonthly for six sessions.  The Veteran reported benefit from his participation in the group citing relaxation techniques and assertive communication skills.  As noted previously, the Veteran presented for session alert and oriented; consistent eye contact; well-groomed, dressed casually in work clothes; affect consistent with content; attention, concentration and memory all grossly intact (not tested); no evidence of current intoxication, abnormal startle in session, psychomotor abnormalities, or psychosis; and no reported suicidal or homicidal ideation.  No GAF score was assigned.  See PTSD clinic note.  

The Veteran was seen on April 26, 2007 in regards to his PTSD treatment plan.  It was noted that he had gained coping skills for symptoms management over the past 12-14 months of therapy, including relaxation and cognitive restructuring skills.  His symptoms were currently manageable and he was aware that he could call the PTSD clinic to resume therapy services if his symptoms exacerbate.  It was noted that the Veteran completed Phase I and Phase II PTSD Groups over the past 14 months consisting of understanding PTSD, stress management, anger management and present-centered (process) group.  A GAF score of 55 was assigned.  See mental health note.  

The Veteran was seen on June 14, 2007 for a 45 minute scheduled interview to assess his PTSD and evaluate his medications.  He indicated that he did not think his Mirtaxapine and Buproprion SR were working.  In pertinent part, the Veteran reported nightmares about the military ever since his return and experiencing flashbacks.  He indicated that his symptoms had worsened ever since the war in Iraq started.  It was noted that he had worked as a letter carried for 20 plus years and retired the year previously.  It was also noted that he had been married four times and had two children from the first marriage.  The Veteran continued to endorse the following symptoms of PTSD: recurrent, intrusive, distressing memories; nightmares; reliving the event (flashbacks); active avoidance of environmental stimuli/triggers, thoughts, or images that may be reminders of the trauma; anhedonia; restricted affect; social isolation; feeling detached and estranged from others; dissociative experiences when under stress; difficulty falling or staying asleep; difficulty concentrating; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed, pleasant and cooperative with good eye contact, and had no psychomotor abnormalities.  Speech was of normal rate, volume and tone with restriction of affect.   Thought process was linear and goal-directed, thought content had no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation.  The Veteran also denied perceptual disturbances and was fully oriented to person, place and time.  Attention/concentration, memory and insight and judgment were all grossly intact.  The Veteran demonstrated evidence that he was able to learn from the interview and follow the required instructions.  Axis I diagnoses of moderate PTSD, depressive disorder, NOS, and nicotine dependence in early remission were made and a GAF score of 49 was assigned.  The examiner indicated that the Veteran had been feeling isolated since his three tier group ended.  See mental health note.  

The Veteran was seen for about 30 minutes in a scheduled interview to assess his PTSD and evaluate his medications on August 2, 2007.  He indicated that he did not think his medications (Mirtazapine and Buproprion SR) were working, but on careful questioning, the Veteran indicated that he was able to sleep with Mirtazapine.  The Veteran also indicated that he had improved energy and concentration until he sprained his ankle two weeks prior.  He reported nightmares about the military and flashbacks and indicated that ever since the war in Iraq started, his symptoms had worsened.  The Veteran reported working as a letter carrier for over 20 years and retiring the year prior.  He also indicated that he had been married four times and had two children from his first marriage.  The Veteran reported nightmares and flashbacks occurred three to four times a week.  It was also noted that he had active avoidance of environmental stimuli/triggers, thoughts or images that may be reminders of the trauma; anhedonia; restricted affect; social isolation; feeling detached and estranged from others; dissassociative experiences when under stress; difficulty falling or staying asleep; difficulty concentrating; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed.  Mood was of depression, irritability and anxiety.  Manner was pleasant and cooperative and eye contact was good.  There were no psychomotor abnormalities and speech was of normal rate, volume and tone, though mild restriction of affect was noted.  Thought process was linear and goal-directed, though content revealed no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation and any perceptual disturbances.  The Veteran was fully oriented to person, place and time, and attention/concentration, memory, and insight and judgment were all grossly intact.  Axis I diagnoses of moderate PTSD; depressive disorder, NOS; anxiety; and nicotine dependence in early remission were made and a GAF score of 49 was assigned.  See mental health note.  

The Veteran was seen on September 26, 2007 for 30 minutes in a scheduled interview to assess his PTSD and evaluate his medications.  He indicated that he did not think his medication (Mirtazapine) was working.  He reported nightmares about the military.  The Veteran indicated that he had worked as a letter carrier for over 20 years and retired the year prior.  He also indicated that he had been married four times and had two children from his first marriage.  The Veteran reported recurrent, intrusive and distressing memories everyday and nightmares and flashbacks three to four times a week.  It was also noted that he had active avoidance of environmental stimuli/triggers, thoughts or images that may be reminders of the trauma; anhedonia; restricted affect; social isolation; feeling detached and estranged from others; dissassociative experiences when under stress; difficulty falling or staying asleep; difficulty concentrating; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed.  Mood was of mild depression, irritability and anxiety.  Manner was pleasant and cooperative and eye contact was good.  There were no psychomotor abnormalities and speech was of normal rate, volume and tone, though mild restriction of affect was noted.  Thought process was linear and goal-directed, though content revealed no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation and any perceptual disturbances.  The Veteran was fully oriented to person, place and time, and attention/concentration, memory, and insight and judgment were all grossly intact.  Axis I diagnoses of moderate PTSD; depressive disorder, NOS; anxiety; and nicotine dependence in early remission were made and a GAF score of 49 was assigned.  See mental health note.  

The Veteran was seen on November 13, 2007 for 30 minutes in a scheduled interview to assess his PTSD and evaluate his medications.  He indicated that he did not think his medication (Mirtazapine) was working and the dosage was increased.  He reported nightmares about the military.  The Veteran indicated that he had worked as a letter carrier for over 20 years and retired the year prior.  He also indicated that he had been married four times and had two children from his first marriage.  The Veteran reported recurrent, intrusive and distressing memories everyday and nightmares and flashbacks two times a week.  It was also noted that he had active avoidance of environmental stimuli/triggers, thoughts or images that may be reminders of the trauma; anhedonia; restricted affect; social isolation; feeling detached and estranged from others; dissassociative experiences when under stress; difficulty falling or staying asleep; difficulty concentrating; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed.  Mood was of mild depression and anxiety and affect was congruent.  Manner was pleasant and cooperative and eye contact was good.  There were no psychomotor abnormalities and speech was of normal rate, volume and tone, though mild restriction of affect was noted.  Thought process was linear and goal-directed, though content revealed no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation and any perceptual disturbances.  The Veteran was fully oriented to person, place and time, and attention/concentration, memory, and insight and judgment were all grossly intact.  Axis I diagnoses of moderate PTSD; depressive disorder, NOS; anxiety; and nicotine dependence in early remission were made and a GAF score of 49 was assigned.  See mental health note.  

The Veteran was seen on February 11, 2008 for 30 minutes in a scheduled interview to assess his PTSD and evaluate his medications.  He reported nightmares about the military.  The Veteran indicated that he had worked as a letter carrier for over 20 years and retired the year prior.  He also indicated that he had been married four times and had two children from his first marriage.  The Veteran reported recurrent, intrusive and distressing memories everyday and nightmares and flashbacks two times a week.  It was also noted that he had active avoidance of environmental stimuli/triggers, thoughts or images that may be reminders of the trauma; anhedonia; restricted affect; social isolation; feeling detached and estranged from others; dissassociative experiences when under stress; difficulty falling or staying asleep; irritability or outbursts of anger ("I can easily fly off the handle."); difficulty concentrating; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed.  Mood was of mild depression and anxiety.  Affect was congruent.  Manner was pleasant and cooperative and eye contact was good.  There were no psychomotor abnormalities and speech was of normal rate, volume and tone, though mild restriction of affect was noted.  Thought process was linear and goal-directed, though content revealed no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation and any perceptual disturbances.  The Veteran was fully oriented to person, place and time, and attention/concentration, memory, and insight and judgment were all grossly intact.  Axis I diagnoses of moderate PTSD; depressive disorder, NOS; anxiety; and nicotine dependence in early remission were made and a GAF score of 49 was assigned.  See mental health note.  

The Veteran presented to Interim Care on June 18, 2008 requesting a medication refill.  He was assessed for 20 minutes, face-to-face, for emergency service evaluation, risk assessment and treatment planning.  The Veteran was noted to be in need of Remeron because he had run out for two days and had not slept more than an hour the past two nights.  Other than running out of medication, the Veteran had no other concerns.  Mood and appetite were noted to be within normal limits and the Veteran denied suicidal or homicidal ideation, plan and/or intent and denied auditory and visual hallucinations and paranoia.  Mental status examination revealed that the Veteran was groomed and dressed appropriately; alert and oriented to person, place, time and circumstances; cooperative; and pleasant.  He offered good eye contact and had no motor abnormalities.  Speech was of normal rate, volume, tone and prosody.  As for mood, the Veteran reported that "I haven't slept for the past 2 nights so I'm not feeling good because of that, but otherwise I'm doing okay."  Affect was euthymic, range was adequate and there was no lability.  Thought processes were linear, relevant and goal-directed; there was no suicidal or homicidal ideation or hallucinations, and no evidence of a formal thought disorder; there were no ruminations or obsessional ideation; memory was intact; and insight and judgment were appropriate.  Axis I diagnoses of moderate PTSD; depressive disorder, NOS; anxiety; and nicotine dependence in early remission were made and a GAF score of 50 was assigned.  See mental health note.  

The Veteran underwent a VA C&P review examination for PTSD on July 31, 2008, at which time his claims folder was reviewed.  In pertinent part, the examiner noted that the Veteran's mental health treatment consisted of medication management and one-to-one counseling.  At the time of the examination, the Veteran reported that he was married but not working due to physical limitations and medical retirement from the U.S. Postal Service.  The examiner noted that it was interesting that the Veteran did not mention his PTSD as being a deterrent to his ability to work.  The Veteran last worked as a letter carrier for the Postal Service, a job he had for 25 years before medically retiring.  He indicated that job attendance and performance had both been good and he denied excessive use of leave.  The Veteran owned his own residence where he was living at the time with his fourth spouse of six years.  It was noted that he had two children.  

Regarding current relationships with family and friends, the Veteran said that these were terrible.  "I don't get along with anybody."  I am a "loner."  He noted that he spent a lot of time in the family room in the cellar because this is "the only place I feel safe."  Degree and quality of social relationships was very poor.  For leisure time activities, the Veteran used to play golf and was then enjoying working in the yard or in his garden.  Regarding problematic use of alcohol, the Veteran noted that he seldom drank, maybe one or two beers a week when he drinks.  Regarding history of violence and assaultiveness, the Veteran reported that he had been violent in the past at work; now he avoids confrontation.  Regarding suicide attempts, the Veteran noted that he overdosed on tranquilizers once, which resulted in his getting in his car, driving off, and hitting three cars, a fence and a house.  He was arrested and remained in jail overnight.  He went to the hospital the next day "because I was out of it," but was not hospitalized following this event.  When asked why he tried to commit suicide, he said that he "just felt completely hopeless."  Regarding concentration, the Veteran stated that this was "no good."  Regarding task persistence, the Veteran noted that he had a very hard time remaining on task.  

When asked in a loosely structured manner to describe any emotional or psychiatric complaints, the Veteran noted that he felt "just like every other day."  He noted that he felt "sad."  The Veteran reported that he avoided the news in general and specifically avoided the news about Iraq because he finds this to be extremely upsetting.  He reported that he had nightmares about the perimeter defense detail that he was assigned to in service and noted that his nightmares were prominent for fear for his life, even though nothing happened.  The Veteran had early morning awakening at two or three in the morning and needed medication to help put him to sleep.  He had difficulty remaining asleep and was often tired during the day.  

The Veteran presented as a reserved, 59 year old male appearing the stated age.  He was casually attired, adequately groomed, and exhibited good eye contact.  Manner was polite, state of consciousness was alert, and there were no apparent motor abnormalities in that the Veteran spoke in a normal voice and speech exhibited a normal rate, volume and tone.  The Veteran was fully oriented to time, place, person and situation, intelligence appeared to be average, and memory appeared to be grossly intact, although this was not formally assessed.  The Veteran was attentive and focused during the 90 minute interview.  He described his mood as being sad; mood was appropriate for the content of the interview.  Affect appeared to be narrow in range but was situationally appropriate and noted to be congruent with the stated mood.  There were no abnormalities of thought content, thought process, or perception noted.  Insight and judgment were intact and considered to be adequate for making appropriate decisions.  The Veteran denied any current active suicidal or homicidal ideation, but did report one previous suicide attempt by medication overdose.  The Veteran reported being able to maintain personal hygiene and other basic activities of daily living within normal limits.  

The Veteran endorsed side limits consistent with an extremely severe depressed mood on a Depression Inventory where he received a BECK Depression Inventory score of 36.  The examiner also noted that the Veteran continued to meet the criteria for the diagnosis of PTSD related to military service.  The Veteran obtained a raw score of 72 on the PTSD checklist, which indicated that DSM-IV PTSD criteria B, C and D continued to be met.  He obtained a raw score of 144 on the Mississippi scale for combat-related PTSD, which was above the mean for Veterans already diagnosed as having combat-related PTSD.  

The Veteran reported the following symptoms of PTSD based on his traumatic experiences in Vietnam.  Under criterion B (re-experiencing), the Veteran noted recurrent and intrusive recollections of the events experienced while in military service to include disturbing memories and thoughts or images of a stressful military experience from the past.  He gave as an example being assigned perimeter defense and being in extreme fear of being killed.  The Veteran noted disturbing dreams or nightmares about military service, which occurred approximately one to two times a week.  He sometimes experienced acting and/or feeling as if a traumatic event were reoccurring, described as a sense of reliving the experience, which occurred about one to two times a week.  The Veteran became very upset or experienced intense emotional distress when reminded about or whenever exposed to either internal or external cues that symbolize or resemble an aspect of previous military trauma.  The Veteran gave as examples heat, people of Oriental descent, and helicopters.  He noted physical reactions when exposed to either internal or external cues or when being reminded about a stressful military experience, to include heart pounding, trouble breathing and sweating.  

Under criterion C (avoidance), the Veteran reported making continuous efforts to avoid thoughts, feelings or conversations associated with military service.  He attempted to avoid activities, places and people that arouse recollections of military service.  The Veteran reported loss of interest in activities he used to enjoy, indicated that he sometimes felt distant or cut off from other people, and reported that he is emotionally numb at times.  Under criterion D (arousal), the veteran reported having difficulty remaining asleep every night and difficulty concentrating, being super alert or hypervigilant at times, and being aware of feeling jumpy or being easily startled.  

The examiner reported that the Veteran was capable of managing his benefit payments in his own best interest.  Axis I diagnoses of chronic, moderate to severe, PTSD and major depressive disorder, more likely than not related to the PTSD for which he is service connected, were made and a GAF score of 55 was assigned.  The examiner noted that a score of 55 implied moderate symptomatology and only moderate difficulty in social or occupational functioning.  The examiner reported that it was her opinion that the Veteran's PTSD had remained unchanged since the previous C&P examination and she could find no evidence that the disorder had increased in severity, as claimed.  When questioned about his ability to work, the Veteran stated that he could probably work if interaction with other people could be kept at a minimum.  He actually came right out and said, "I don't want to work."  The examiner indicated that the Veteran should be considered moderately impaired in both the social and occupational domains.  It was the examiner's opinion that the Veteran could not be considered unemployable on the basis of his PTSD and the Veteran agreed that he was much more impaired by his physical limitations.  It was his physical limitations, primarily, that made it very difficult, if not impossible, for him to work.  See VA C&P examination report.

The Veteran was seen on September 9, 2008 for 30 minutes in a scheduled follow up visit to assess and to evaluate his medications.  The Veteran reported recurrent, intrusive and distressing memories everyday and nightmares and flashbacks two times a week.  It was also noted that he had active avoidance of environmental stimuli/triggers, thoughts or images that may be reminders of the trauma; anhedonia; social isolation; feeling detached and estranged from others; dissassociative experiences when under stress; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed.  Mood was of mild depression and anxiety.  Affect was congruent.  Manner was pleasant and cooperative and eye contact was good.  There were no psychomotor abnormalities and speech was of normal rate, volume and tone, though mild restriction of affect was noted.  Thought process was linear and goal-directed, though content revealed no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation and any perceptual disturbances.  The Veteran was fully oriented to person, place and time, and attention/concentration, memory, and insight and judgment were all grossly intact.  Axis I diagnoses of moderate PTSD; depressive disorder, NOS; anxiety; and nicotine dependence in early remission were made and a GAF score of 50 was assigned.  See mental health note.  

The Veteran was seen on October 31, 2008 for 30 minutes in a scheduled follow up visit to assess and to evaluate his medications.  Since the last session, the Veteran had separated from his fourth wife and had plans for divorce as he thought of her as a "constant taker."  The writer indicated that the Veteran tried to present the divorce as "no big deal," but when questioned further, it was noted that the Veteran had developed an interrupted sleep pattern, more irritability, "waves of depression," mood swings, and racing thoughts.  His mood symptoms had gotten no better with increased dosages of antidepressants.  Mirtazapine and Wellbutrin were decreased and Carbamezapine was added to rule out bipolar disorder.  The Veteran indicated that he thought he had problems getting close to people and that part of him was looking forward to the divorce because he felt invaded by his wife.  The Veteran indicated that he drank two beers a week and used one joint of marijuana every several days.  He reported that the marijuana helped him relax but that the alcohol could escalate his depression.  The Veteran reported recurrent, intrusive and distressing memories, nightmares and flashbacks two times a week.  It was also noted that he had active avoidance of environmental stimuli/triggers, thoughts or images that may be reminders of the trauma; anhedonia; restricted affect; social isolation; feeling detached and estranged from others; dissassociative experiences when under stress; difficulty falling or staying asleep (3-6 hours of interrupted sleep); irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed.  Mood was irritable and affect was congruent.  Manner was pleasant and cooperative and eye contact was good.  There were no psychomotor abnormalities and speech was of normal rate, volume and tone, though mild restriction of affect was noted.  Thought process was linear and goal-directed, though content revealed no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation and any perceptual disturbances.  The Veteran was fully oriented to person, place and time, and attention/concentration, memory, and insight and judgment were all grossly intact.  Axis I diagnoses of PTSD; rule out bipolar disorder; depression; anxiety; nicotine dependence in early remission; and episodic cannabis abuse were made and a GAF score of 49 was assigned.  See mental health note.  

The Veteran was seen on December 18, 2008 for 30 minutes in a scheduled follow up visit to assess and to review his medications.  The Veteran acknowledged that he had problems getting close to people and stated that part of him was looking forward to his divorce because he felt invaded by his wife.  He indicated that his mood had improved since he had started divorce proceedings.  The Veteran indicated that he drank two beers a week and used one joint of marijuana every several days.  He reported that the marijuana helped him relax but that the alcohol could escalate his depression and that he was very careful about his alcohol intake.  The Veteran reported recurrent, intrusive and distressing memories, nightmares and flashbacks two times a week.  It was also noted that he had active avoidance of environmental stimuli/triggers, thoughts or images that may be reminders of the trauma; anhedonia; restricted affect; social isolation; feeling detached and estranged from others; dissassociative experiences when under stress; difficulty falling or staying asleep (3 to 6 hours of interrupted sleep); irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed.  Mood was "a little down," and affect was congruent.  Manner was pleasant and cooperative and eye contact was good.  There were no psychomotor abnormalities and speech was of normal rate, volume and tone, though mild restriction of affect was noted.  Thought process was linear and goal-directed, though content revealed no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation and any perceptual disturbances.  The Veteran was fully oriented to person, place and time, and attention/concentration, memory, and insight and judgment were all grossly intact.  Axis I diagnoses of PTSD; rule out bipolar disorder; depression; anxiety; nicotine dependence in early remission; and episodic cannabis abuse were made and a GAF score of 49 was assigned.  See mental health note.  

The Veteran was seen on March 19, 2009 for 30 minutes in a scheduled follow up medication visit.  The Veteran reported that four days of the week he thinks that he is motivated to accomplish projects and that three days of the week he is unmotivated and wants to do nothing.  He did indicate that his depression had improved.  The Veteran reported that every year he has a severe reaction to the TET offensive that occurred in January 1968 and that he thought he had had a bad reaction this year with nightmares, flashbacks and intrusive thoughts.  The Veteran indicated that he was not using alcohol and used one joint of marijuana every several days.  The Veteran reported recurrent, intrusive and distressing memories everyday and nightmares and flashbacks.  It was also noted that he had active avoidance of environmental stimuli/triggers, thoughts or images that may be reminders of the trauma; restricted affect; social isolation; feeling detached and estranged from others; dissassociative experiences when under stress; difficulty falling or staying asleep (5 hours of sleep); irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  Mental status examination revealed that he was well-groomed.  Mood was "okay," and affect was congruent.  Manner was pleasant and cooperative and eye contact was good.  There were no psychomotor abnormalities.  Speech was reportedly mildly pressured with a full range of affect.  Thought process was linear and goal-directed, though content revealed no evidence of ruminations or delusions, and the Veteran denied suicidal or homicidal ideation and any perceptual disturbances.  The Veteran was fully oriented to person, place and time, and attention/concentration, memory, and insight and judgment were all grossly intact.  Axis I diagnoses of mild PTSD; mild depression; mild anxiety; nicotine dependence in early remission; and episodic cannabis abuse were made and a GAF score of 50 was assigned.  See mental health note.  

The Veteran was seen on July 7, 2009 for ongoing medication management for PTSD, at which time he indicated that his medications were good.  He denied the use of alcohol and reported the occasional use of marijuana.  The Veteran reported that some anniversary dates continued to cause spikes in anxiety and symptoms but that he wanted to continue his current medications without change.  Relevant mental status and other objective findings noted included: groomed; speech within normal limits; anxious affect; and "ok" mood.  The Veteran denied suicidal or homicidal ideation and auditory and visual hallucinations.  There was no psychosis noted and cognition was intact.  Under assessment, it was noted that the Veteran was tolerating his current medications and reported that despite some continuing of PTSD symptoms, including reexperiencing traumatic events from service, some emotional numbness/detachment, and increased arousal, his overall symptoms of depression were well-managed at that time.  Axis I diagnoses of PTSD; depressive disorder, NOS; dysthymic disorder; and tobacco use disorder were made and a GAF score of 50 was assigned.  See mental health note.  

The Veteran was seen on October 8, 2009 for ongoing evaluation, management and psychotherapy for PTSD and depression, at which time he indicated that his medications were good.  He denied the use of alcohol or drug use and indicated that some anniversary dates around July 4 continue to cause spikes in anxiety.  The Veteran reported that he wanted to go to Florida for the winter and that although he was feeling positive about change, he was apprehensive.  He had been divorced for about two years and found the cold and being inside the winter before had done a number on him.  The Veteran indicated that he would leave around December 26 and drive down by himself, though he was uncertain about where he would land there which caused increased anxiety and "butterflies, like nervousness in my stomach."  Relevant mental status and other objective findings noted that the Veteran was alert, oriented, casually dressed and well-groomed with good eye contact.  No abnormal movements were noted and speech was at normal rate and rhythm and was spontaneous.  Mood was significantly more anxious than the last visit and affect was congruent.  There was no emotional lability or mania and thought process was linear and goal-oriented and content was reality based.  No delusions were evident and the Veteran denied suicidal or homicidal ideation and auditory and visual hallucinations.  Insight and judgment were both good and the Veteran's attention, concentration and recall of personal history were intact.  Under assessment, it was noted that the Veteran was tolerating his medications but had some increased anxiety, probably related to upcoming change to winter in Florida; continues to sleep well for first three hours and then broken sleep for the rest of the night; continues to experience some symptoms of reexperiencing traumatic events from service, some emotional numbness and increased arousal; generally well managed with medications and coping strategies.  Axis I diagnoses of PTSD and history of depressive disorder, NOS were made and a GAF score of 50 was assigned.  See mental health note.  

The Veteran was seen on December 10, 2009 for ongoing medication evaluation, management and psychotherapy related to PTSD and depression, at which time he indicated that he had stopped all of his medications on his own without consultation.  The Veteran denied suicidal and homicidal ideation, plan and/or intent and also denied auditory and/or visual hallucinations and paranoia.  He also denied substance use.  It was noted that at his last visit, Mirtazapine had been increased for 10 days, which the Veteran reported was helpful.  He wanted to continue Hydroxyzine as a sleep aid and as treatment for daytime anxiety.  Relevant mental status and other objective findings noted that the Veteran was alert, oriented, casually dressed and well-groomed with good eye contact.  No abnormal movements were noted and speech was at normal rate and rhythm and was spontaneous.  Mood was euthymic and affect was congruent.  There was no emotional lability or mania and thought process was linear and goal-oriented and content was reality based.  No delusions were evident and the Veteran denied suicidal or homicidal ideation and auditory and visual hallucinations.  Insight and judgment were both good and the Veteran's attention, concentration and recall of personal history were intact.  Under assessment, it was noted that the Veteran had continued symptoms of PTSD and was tolerating his current medications.  Axis I diagnoses of PTSD and depressive disorder, NOS, in remission were made.  No GAF score was assigned.  See mental health note.  

The Veteran was seen on April 1, 2010 for a 30 minute face-to-face assessment in the PTSD clinic.  He had called the day prior requesting an appointment due to discontinuing psychiatric medications approximately three months ago and reporting an increase in anxiety, depression, low motivation, sleep disturbance, loss of interest, and the need to push himself to get out of the house.  The Veteran denied suicidal or homicidal ideation, plan or intent and there was no mood lability.  The Veteran wished to resume previous medications as he now recognized their benefit.  The Veteran also denied auditory and/or visual hallucinations and paranoia as well as alcohol and illicit substance use.  Mental status assessment revealed that he was groomed and dressed appropriately; alert and oriented to person, place, time and circumstance; and cooperative and pleasant with good eye contact.  There were no motor abnormalities and speech was of normal rate, volume and tone.  Mood was "anxious/depressed" and affect was mildly constricted.  Range was adequate and there was no lability.  Thought processes were linear, relevant and goal-directed and there was no evidence of a formal thought disorder or ruminations or obsessional ideation.  Memory was intact and insight and judgment were appropriate.  A GAF score of 50 was assigned.  See mental health note.  

The Veteran was seen on April 29, 2010 for a 30 minute face-to-face assessment in the PTSD clinic.  It was noted that it was a follow up appointment as the Veteran had been seen on April 1st after he had stopped all his psychiatric medications for three months and noted an exacerbation of symptoms.  The Veteran reported a generally improved mood with less depression and anxiety.  He also indicated that sleep had improved and that he slept for three to four hours before awakening a few times for the rest of the night.  The Veteran still had to push himself to complete tasks but reported that he still met informally with the Veterans he attended group with in the past and indicated that he enjoyed this group.  The Veteran denied suicidal or homicidal ideation, plan or intent, auditory and/or visual hallucinations, and paranoia.  He also denied alcohol and illicit substance use.  Mental status assessment revealed that he was groomed and dressed appropriately; alert and oriented to person, place, time and circumstance; and cooperative, pleasant and relaxed with good eye contact.  There were no motor abnormalities and speech was of normal rate, volume and tone.  Mood was "anxious/depressed; sleep better" and affect was congruent.  Range was adequate and there was no lability.  Thought processes were linear, relevant and goal-directed and there was no evidence of a formal thought disorder or ruminations or obsessional ideation.  Memory was intact and insight and judgment were appropriate.  No GAF score was assigned.  See mental health note.  

The Veteran was seen on May 26, 2010 for a 20 minute face-to-face assessment in the PTSD clinic.  It was noted that it was a follow up appointment and that the Veteran was compliant with his medications.  The Veteran reported much improved sleep and feeling well rested in the morning.  He indicated that he had occasional "sad days" and must push himself at times to engage with activities.  He has put in his vegetable garden, had been golfing, and was going fishing with other Veterans this month, all activities he enjoyed.  The Veteran indicated that he continued with informal Veteran groups with phone contact in between meetings.  He reported episodic re-experiencing symptoms, avoidance symptoms and arousal symptoms but was generally coping well.  The Veteran denied suicidal or homicidal ideation, plan or intent, auditory and/or visual hallucinations, and paranoia.  He also denied alcohol and illicit substance use.  Mental status assessment revealed that he was groomed and dressed appropriately with a sun burned nose; alert and oriented to person, place, time and circumstance; and cooperative, pleasant and relaxed with good eye contact.  There were no motor abnormalities and speech was of normal rate, volume and tone.  Mood was "stable" and affect was congruent.  Range was adequate and there was no lability.  Thought processes were linear, relevant and goal-directed and there was no evidence of a formal thought disorder or ruminations or obsessional ideation.  Memory was intact and insight and judgment were appropriate.  No GAF score was assigned.  See mental health note.  

The Veteran was seen on July 23, 2010 for a 25 minute face-to-face assessment in the PTSD clinic.  It was noted that it was a follow up appointment and that the Veteran was compliant with his medications.  The Veteran was noted to manage his PTSD symptoms well but noted the 4th of July and recent Rhode Island air show caused re-experiencing symptoms and that helicopter noise was also disturbing and he could hear an approaching helicopter from a distance.  Sleep was generally good.  The Veteran denied suicidal or homicidal ideation, plan or intent, auditory and/or visual hallucinations, and paranoia.  He reported drinking three to four drinks on the weekend only and using marijuana now and then but denied other illicit substance use.  Mental status assessment revealed that he was groomed and dressed appropriately; alert and oriented to person, place, time and circumstance; and cooperative, pleasant and relaxed with good eye contact.  There were no motor abnormalities and speech was of normal rate, volume and tone.  Mood was "generally good" and affect was euthymic.  Range was adequate and there was no lability.  Thought processes were linear, relevant and goal-directed and there was no evidence of a formal thought disorder or ruminations or obsessional ideation.  Memory was intact and insight and judgment were appropriate.  A GAF score of 50 was assigned.  See mental health note.  

The Veteran was seen on October 15, 2010 for a 20 minute face-to-face assessment in the PTSD clinic.  It was noted that it was a follow up appointment for medication monitoring and that the Veteran was compliant with his medications.  The Veteran indicated that he liked his current medications and stated "this is the best I've done with meds."  Mood was generally stable and PTSD symptoms were manageable.  He had occasional intrusive thoughts and nightmares at least two times per week but sleep was generally fair to good.  The Veteran reported that he was recovering from flu-like symptoms but had enjoyed golfing and doing yard work over the summer.  The Veteran denied suicidal or homicidal ideation, plan or intent, auditory and/or visual hallucinations, and paranoia.  He reported drinking three to four drinks on the weekend only and using marijuana now and then but denied other illicit substance use.  Mental status assessment revealed that he was groomed and dressed appropriately; alert and oriented to person, place, time and circumstance; and cooperative, pleasant and relaxed with good eye contact.  There were no motor abnormalities and speech was of normal rate, volume and tone.  Mood was "generally good/stable" and affect was congruent.  Range was adequate and there was no lability.  Thought processes were linear, relevant and goal-directed and there was no evidence of a formal thought disorder or ruminations or obsessional ideation.  Memory was intact and insight and judgment were appropriate.  A GAF score of 50 was assigned.  See mental health note.  

The evidence of record supports the assignment of a 70 percent rating for PTSD.  GAF scores assigned to the Veteran throughout the appeal period have ranged between 49 and 60, with the majority of the assigned scores being 49 and 50.  A GAF of 41 to 50 represents serious symptoms or any serious impairment in social, occupational or school functioning; a GAF of 51 to 60 represents moderate symptoms, or moderate difficulty in social, occupational or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, D.C., American Psychiatric Association (1994) (DSM-IV).  A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).  

In this case, the subjective symptoms exhibited by the Veteran include flashbacks; depression; nightmares; loss of interest; anhedonia; problems sleeping; some isolation and feelings of detachment; occasional feelings of panic; and some mild hallucinations and hypervigilance.  The Veteran also went through his fourth divorce during the course of the appeal and reported limited interaction with any family, to include his children.  In view of the foregoing complaints and findings, the Board finds that a 70 percent rating is warranted, effective from the date of the Veteran's claim for an increased rating.  The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

However, the criteria for a 100 percent rating have not been met.  As an initial matter, while the Veteran does have significant social impairment, he testified in May 2011 that he does a close relationship with one of his brothers.  Further, the Board does not find that the Veteran is totally impaired in the occupational sense.  Although he has not been employed since approximately June 2006, it was noted on several occasions that he had retired from his job as a mail carrier with the Post Office due to medical, not psychiatric, reasons.  See January 2006 mental health E&M note (retired from Post Office because of medical reasons; working part-time as limo driver); June 2006 VA C&P initial evaluation for PTSD examination (retired from Post Office in May 2004 due to medical problems associated with his shoulders and right knee); July 2008 VA C&P review examination for PTSD (not working due to physical limitations and medical retirement from the U.S. Postal Service; reported that job attendance and performance had been good and denied excessive use of leave).  In addition, the Veteran candidly acknowledged at the time of the July 2008 VA examination that he did not want to work, not that he could not work, and the VA examiner who conducted the July 2008 VA examination found that the Veteran could not be considered unemployable on the basis of his PTSD, while noting that the Veteran agreed that he was much more impaired by his physical limitations.  See VA C&P review examination for PTSD report (emphasis added).  Also, the GAF scores ranging from 49 to 60 do not support a finding of total social and occupational impairment.

The record is devoid of evidence of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation or name.  Rather, the Veteran was able to effectively testify before the Board in May 2011 and has consistently attended individual therapy sessions throughout the course of the appeal, during which he was also able to communicate effectively; he has consistently denied having any delusions, hallucinations and/or homicidal thoughts; he has always presented himself as well-groomed and testified that he is able to get out of bed every day, though he may not shower every day; and he has always been found completely oriented with intact memory.  See VA treatment records; VA C&P examination reports; May 2011 hearing transcript.  

For all these reasons, a rating in excess of 70 percent for PTSD is not warranted, as the evidence of record does not more nearly approximate the criteria for the next higher 100 percent rating.

II. Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

III.   Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Prior to the issuance of the June 2006 rating decision that is the subject of this appeal, the Veteran was advised of the evidence necessary to substantiate his claim for service connection and of his and VA's respective duties in obtaining evidence.  See January 2006 letter.  He was also notified of effective dates for ratings and degrees of disability.  See letters dated May 2008, July 2008 and September 2008.  The Board notes that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven."  Dingess/Hartman, 19 Vet. App. at 491.  When service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) is no longer applicable.  Accordingly, the duty to notify has been fulfilled as to this claim.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's VA treatment records have been associated with the claims folder and he was afforded several appropriate VA examinations in connection with his claim for increased rating.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.


For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

A rating of 70 percent, and not higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


